DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
Election/Restrictions
Newly submitted claims 16-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 25-26 and 14-24 are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of claim 25 does not require the use of the system of claim 15 and can be practiced by another and materially different apparatus such as a radiation device separate from the culture vessel. Alternatively, the apparatus as claimed can be used to practice another and materially different process of illuminating cells for visualization.
The system claims combining a cell culture substrate and radiation unit are being presented for the first time during prosecution and after Applicant has received actions on the merits for the originally presented inventions directed towards 1) a cell culture substrate in canceled claims 1-7, 2) a culture vessel in canceled claims 9-10, 3) methods of making a cell culture vessel in canceled claims 11-12, and 4) methods of obtaining cells in canceled claims 13-14. See M.P.E.P. § 2106.03 (I) for a concise review of the four statutory classes of subject matter.
Since applicant has received an action on the merits for the originally presented inventions, these inventions have been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendments
Applicant's amendments filed 7/11/2022 have been entered. Claims 1-15 are canceled. Claims 16-26 have been added. Claims 16-26 remain pending, of which claims 25-26 are being considered on their merits. Claims 14-24 are withdrawn from consideration for the reasons given above. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hribar et al. (Scientific Reports (2015), 5(17203), 1-7) in view of Chernak et al. (Chapter 1 in Methods in Molecular Biology (2013), 1026, 1-20). 
This rejection addresses the embodiment of the cell remaining on a collagen for the obtaining step of claim 25.
Hribar teaches methods of laser irradiating gold nanorods embedded within collagen hydrogels (Abstract, paragraph starting “In Vitro Hydrogel Patterning with …” on p6). Hribar teaches that laser irradiating gold nanorods embedded within collagen hydrogels locally denatures the collagen and forms channels within the hydrogel and endothelial cells then migrate into said channels forming tubes (Abstract, paragraphs starting “Cell Culture…” and “In Vitro Hydrogel Patterning with …” on p6, and Fig. 4), reading in-part on claim 25.
Regarding claim 25 and 26, Hribar does not teach a first gel layer comprising gold nanoparticles and a second gel layer lacking gold nanoparticles.
Chernak teaches a cell substrate composition comprising a bottom layer of collagen and a top/outer layer comprising collagen and gold nanoparticles and wherein the bottom layer of collagen does not comprise gold nanoparticles (Fig 1; subheading 3.3 on p12-13), reading on claim 25 and 26. Chernak teaches then seeding fibroblasts on the top/layer comprising gold nanoparticles, culturing the cells, and then imaging the cells (e.g. irradiating) thus obtaining the cells on the substrate (subheading 3.3 and 3.4 and p12-19, particularly p12-13; Fig. 8), reading in-part on claims 25 and 26. Chernak teaches that the application of cells remodels the collagen network which moves the gold nanorods from which the strain field can be calculated (Fig. 1 and legend, paragraph spanning p2-3), reading in-part on claims 25 and 26.
Regarding claims 25-26, it would have been obvious before the invention was filed to further add the second collagen gel layer lacking gold nanoparticles of Chernak collagen hydrogel layer comprising gold nanoparticles of Hribar. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Hribar and Chernak are directed towards methods of culturing cells on collagen hydrogel substrates that comprise gold nanorods The skilled artisan would have been motivated to do so because Chernak teaches that the two-layer system is advantageous for quantifying strain fields in the collagen caused by the cells, and so the combination would therefore predictably enhance the capability of Hribar’s methods to further quantify the strain induced to the collagen hydrogel of Hribar when the endothelial cells of Hribar migrate to the channels.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant’s arguments on pages 5-9 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 7-8, Applicant alleges that Hribar is deficient as Hribar’s methods would cause endothelial cell death. This is not found persuasive of error as the claims recite no limitation towards cell death such as but not limited to an upper limit of permissible cell death; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, assuming arguendo is germane to the claimed methods, Hribar further teaches that varying the laser power and writing speed can improves cell viabilities from about 45 ± 5% to about 90 ± 4% and up to 96 ± 3% (see p2-3, subheading “Cell Viability Assessment”) and Hribar’s methods are operable and cellular viability appears to be a known optimizable parameter in Hribar’s methods and so Hribar clearly teaches denaturation of the collagen within an area around cells by application of radiating light as claimed; see M.P.E.P. § 2144.05 (II). 

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653